As filed with the Securities and Exchange Commission on September 11, 2017 1933 Act Registration Number: 333-77993 1940 Act Registration Number: 811-09277 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X Pre-Effective Amendment No. Post-Effective Amendment No. 38 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No. 38 (Check appropriate box or boxes.) Viking Mutual Funds (Exact name of Registrant as Specified in Charter) 1 North Main Street, Minot, North Dakota (Address of principal offices) (Zip code) Registrant’s Telephone Number, Including Area Code 701-852-5292 Shannon D. Radke, 1 North Main Street, Minot, ND 58703 (Name and Address of Agent for Service) With Copies to: Deborah B. Eades, Vedder Price, P.C., 222 North LaSalle Street, Suite 2600, Chicago, Illinois 60603 Approximate Date of Proposed Public Offering As soon as practicable after effectiveness It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on October 12, 2017, pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date), pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date), pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: X This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Shares of Beneficial Interest EXPLANATORY NOTE: Designation of New Effective Date Pursuant to Rule 485(b)(1)(iii) for Previously Filed Post-Effective Amendment This Post-Effective Amendment No. 38 is being filed pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933, as amended (the “Securities Act”), solely to designate October 12, 2017, as the new effective date for Post-Effective Amendment No. 37 filed pursuant to Rule 485(a) under the Securities Act on June 29, 2017. VIKING MUTUAL FUNDS Part A. Information Required in a Prospectus Part A is incorporated by reference to Part A of Post-Effective Amendment No. 37 to the Registration Statement on Form N-1A of VIKING MUTUAL FUNDS (the “Trust”) under the Securities Act of 1933, as amended, and the Trust’s Registration Statement on Form N-1A under the Investment Company Act of 1940, as amended, filed with the Securities and Exchange Commission (the “SEC”) on June 29, 2017. Part B: Information Required in a Statement of Additional Information Part B is incorporated by reference to Part B of Post-Effective Amendment No. 37 to the Registration Statement on Form N-1A of VIKING MUTUAL FUNDS (the “Trust”) under the Securities Act of 1933, as amended, and the Trust’s Registration Statement on Form N-1A under the Investment Company Act of 1940, as amended, filed with the Securities and Exchange Commission (the “SEC”) on June 29, 2017. Part C: Other Information Part C is incorporated by reference to Part C of Post-Effective Amendment No. 37 to the Registration Statement on Form N-1A of VIKING MUTUAL FUNDS (the “Trust”) under the Securities Act of 1933, as amended, and the Trust’s Registration Statement on Form N-1A under the Investment Company Act of 1940, as amended, filed with the
